        Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 1 of 29




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

WILLIE G. LEWIS, JR.,

                        Plaintiff,

               vs.                                      CIV. ACTION NO._______________

THE MEDICAL CENTER, INC., doing
business as Piedmont Columbus JURY TRIAL DEMANDED
Regional Midtown Medical Clinic, and
GARY SPEAR,

                        Defendants.


                              COMPLAINT FOR DAMAGES

      COMES NOW Plaintiff Willie G. Lewis, Jr., by and through the Undersigned

Counsel of Record, and hereby files this Complaint for Damages against Defendants

The Medical Center, Inc., doing business as Piedmont Columbus Regional Midtown

Medical Clinic, and Gary Spear, respectfully showing the Court as follows:

                             I. JURISDICTION AND VENUE

                                                1.

      Plaintiff Willie G. Lewis, Jr., brings the above-captioned case pursuant to: (a)

42 U.S.C. §§ 2000e, et seq., Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C. §§ 2000e, et seq., (“Title VII”) for race discrimination; (b) 42 U.S.C. §

                                                   Page 1 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
        Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 2 of 29




1981, the Civil Rights Act of 1866, as amended by the Civil Rights Act of 1981

(“Section 1981”) for race discrimination; and (c) the laws of the State of Georgia for

intentional infliction of emotional distress, as well as negligent retention and

supervision.

                                                2.

      The United States District Court for the Middle District of Georgia, Columbus

Division, (“Court”) is vested with original jurisdiction pursuant to 28 U.S.C. § 1331

because the above-captioned complaint involves the laws of the United States and

with supplemental jurisdiction pursuant to 28 U.S.C. § 1367 because the State law

claims arise from the same nucleus of operative facts as the Federal law claims.

                                                3.

      Venue is proper pursuant to 28 U.S.C. § 1391 because Defendants are located,

and a substantial part of the events giving rise to the asserted claims occurred in, the

Middle District of Georgia, Columbus Division, and the unlawful conduct forming

the basis of the above-captioned complaint occurred in the Middle District of

Georgia, Columbus Division.




                                                   Page 2 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
        Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 3 of 29




                                                4.

      Prior to commencing the above-captioned case, Plaintiff satisfied all

administrative prerequisites to institute this action. Specifically, Plaintiff timely

filed a Charge of Discrimination with the Equal Employment Opportunity (“EEOC”)

within one-hundred-and-eighty (180) calendar days from the day the discrimination

took place (Charge No. 410-2018-09312) and Plaintiff has timely commenced the

above-captioned case within ninety (90) days of receipt of the Notice of Right to

Sue, dated February 5, 2021.

                                            II. PARTIES

                                                5.

      Plaintiff Willie G. Lewis, Jr., (“Lewis” or “Plaintiff”) is a fifty-one (51) year

old African-American male, who is a citizen of the United States, resident of the

State of Alabama, subject to this Court’s jurisdiction, and entitled to bring the claims

asserted in the above-captioned case.

                                                6.

      At all relevant times, Lewis was an “employee” within the meaning of, among

other laws, Title VII, 42 U.S.C. § 2000e(f).




                                                   Page 3 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
        Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 4 of 29




                                                7.

      Defendant The Medical Center, Inc., doing business as Piedmont Columbus

Regional Midtown Medical Clinic, (“Medical Center”) is a Georgia nonprofit

corporation providing healthcare services affecting inter-state commerce through its

campuses with a principle office located at 707 Center Street, Columbus, Georgia

31902-0790.

                                                8.

      Medical Center operates the Midtown Campus located at 710 Center Street,

Columbus, Georgia 31901 and the Northside Campus located at 100 Frist Court,

Columbus, Georgia 31909 (“Piedmont Columbus Regional”).

                                                9.

      Medical Center is an “employer” with the meaning of, among other laws, Title

VII, 42 U.S.C. § 2000e, with more than twenty (20) employees for each working day

in each of the twenty (20) or more calendar weeks in the current or preceding

calendar year while engaging in inter-state commerce.

                                               10.

      Medical Center may be served with process through CSC of Cobb County,

Inc., 192 Anderson Street, SE, Suite 125, Marietta, Georgia 30060.



                                                   Page 4 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
        Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 5 of 29




                                               11.

      Defendant Gary Spear (“Spear”) is and was, at all relevant times, a citizen of

the United States, resident of the State of Georgia, and subject to the jurisdiction of

this Court.

                                               12.

      Spear was, at all relevant times, Director of Clinical Engineering, involved in

the day-to-day operation of the Medical Center and regularly exercised authority to:

(a) hire and terminate employees, (b) determine the schedules and assignments for

employees, (c) supervise employees, and (d) otherwise control operation of the

Medical Center.

                                               13.

      At all relevant times, Spear supervised Lewis while participating in the

unlawful discriminatory, retaliatory, and tortious conduct described herein.

                                               14.

      Spear may be served with process at the Medical Center located at 710 Center

Street, Columbus, Georgia 31901.




                                                   Page 5 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
        Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 6 of 29




                             III. FACTUAL ALLEGATIONS

                                               15.

      Lewis re-alleges and incorporates each and every preceding Paragraph of the

above-captioned complaint as if set forth fully herein.

                                               16.

      The Medical Center provides healthcare services through Campuses and

facilities located in Columbus, Georgia.

                                               17.

      Lewis, fifty-one (51) year old African-American male, was formerly

employed by the Medical Center as a Clinical Equipment Technician.

                                               18.

      Lewis possesses multiple scientific degrees, including an Associate’s Degree

in Applied Science, Clinical Engineering, from the U.S. Army Fitzsimmons Army

Medical Center and a Bachelor of Science in Computer Science from Regis

University.




                                                   Page 6 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
        Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 7 of 29




                                               19.

      In addition to degrees in Applied and Computer Science, Lewis possesses

several professional certifications related to the repair of medical equipment from

several manufacturers, including, but not limited to, Siemens Healthineers, Amsco

Sterilizers, Soma Tech International, U.S. Med-Equip, Avante Health Solutions,

Everx Pvt. Ltd., General Electric, Hospira, B Braun, Better Water Systems, Phillips,

US Medical Systems, LLC, Fresenius, and Mar-Cor Purifications.

                                               20.

      Prior to working for the Medical Center, Lewis was held several professional

positions, including, but not limited to, Clinical Engineer with the U.S. Army and

Clinical Engineer with the East Alabama Medical Center.

                                               21.

      Beginning on or about June 16, 2014, Lewis began working for the Medical

Center as a Clinical Equipment Technician.

                                               22.

      As the Medical Center’s Clinical Equipment Technician, Lewis was

responsible for, inter alia, inspecting, maintaining, repairing, and installing

equipment and instruments at Piedmont Columbus Regional, as well as other tasks

and assignments associated with the maintenance of the facilities and campuses.

                                                   Page 7 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
        Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 8 of 29




                                               23.

      While employed at the Medical Center, Lewis diligently performed all tasks

while meeting or exceeding all performance expectations. For example, Lewis’s

Manager and Director stated that, while employed at the Medical Center, Lewis

saved the hospital $30,000.00 monthly and approximately $2,000,000.00 in fees

over a period of a year. Moreover, Lewis’ 2017 and 2018 Employee Effectiveness

Reports were more positive and favorable than Lewis’ similarly situated colleagues,

who routinely submitted fact work-orders called “rounds.” Similarly, Lewis was

nominated for the “Ace” Award, given to employees exhibiting positive attitudes

and effective work ethics.

                                               24.

      During the course of employment at the Medical Center, Spear served as

Lewis’ direct supervisor, responsible for the assignment of duties and tasks at

Piedmont Columbus Regional.

                                               25.

      During the course of Lewis’ employment with the Medical Center, Spear

often directed Lewis, and other technicians, to generate fake and unnecessary work

orders to falsely increase the Department’s productivity numbers. However, because

Lewis did not conduct clinical rounds like the Caucasian technicians, including, but

                                                   Page 8 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
        Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 9 of 29




not limited to, Jamie Raughton (“Raughton”) and Christopher Patterson

(“Patterson”), Lewis was assigned more work orders. Consequently, Lewis was

consistently assigned twice as much work as similarly-situated, Caucasian

Technicians like Raughton and Patterson.

                                                  26.

      In or about February 2016, the Medical Center sought a specialist in ventilator

repair. Based upon Lewis’ stellar work performance and prior experience repairing

ventilators, Lewis immediately expressed interest in the position. Despite superior

experience and stellar professional performance, Lewis was not interviewed for the

position.      Rather, the Medical Center selected Raughton—Caucasian with no

ventilator repair experience and inferior education than Lewis—for the position.

Conversely, Lewis had approximately six (6) years’ experience and training

repairing ventilators while serving in the United States military. When Lewis

inquired about the position, Spear simply responded, Raughton “was a better fit.”

                                                  27.

      On or about March 22, 2017, Spear gave Lewis a baseless and unjustified

written warning for failing to perform a preventative maintenance procedure.

However, Lewis did not perform the needless procedure because, in October 2016

and February 2017, other Technicians, Wade Bailey and Peterson, certified the unit

                                                      Page 9 of 29
            Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                                 Complaint for Damages
        Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 10 of 29




was operating properly. Nevertheless, Spear still disciplined Lewis without cause

or justification.

                                                28.

       On or about April 5, 2017, Lewis submitted, to Spear, Jan Woodham

(“Woodham”), Caucasian HR Director, and Oliver Banta (“Banta”), Vice President,

a complaint, wherein Lewis complained that, based upon race, age, and disability,

Lewis was being passed-over for promotions, assigned more duties and tasks than

Caucasian Technicians, and unjustly written-up. In response, Woodham simply

responded that no one has ever been discriminated against in her entire career.

Defendants failed to address or take any remedial action based upon Lewis’

complaints about discrimination.

                                                29.

       Immediately following Lewis’ complaints about discrimination, Defendants

engaged in a retaliatory campaign against Lewis. For example, Spear became overly

critical and scrutinized Lewis’ professional performance to find any and all issues,

however, Spear did not subject Caucasian Technicians to the same scrutiny or

criticism. Moreover, Spear began to unjustly and without cause write-up Lewis,

who was then forced to demonstrate compliance with manufacturer procedures—

Caucasian Technicians were not forced to endure this treatment. Similarly, after

                                                    Page 10 of 29
          Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                               Complaint for Damages
       Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 11 of 29




obtaining a copy of Lewis’ personnel file, Lewis discovered that Woodham had

removed and/or deleted each of the complaints involving discrimination, retaliation,

harassment, and unlawful treatment submitted by Lewis.

                                               30.

      More egregiously, within three (3) weeks of Lewis’ discrimination complaint,

Lewis was subjected to an impromptu inspection which uncovered a piece of

medical equipment requiring calibration. Although Lewis was previously instructed

to complete the calibration, following the instruction, Lewis was assigned a large

number of work orders and instructed to only work on certain infusion pumps.

Nevertheless, purportedly due to the required calibration, Lewis was placed on a

Performance Improvement Plan (“PIP”) completed in or about July 2017.

                                               31.

      On or about January 15, 2018—within weeks of Lewis’ complaint—Spear

counseled Lewis for purported poor work performance. Specifically, Spear falsely

accused Lewis of closing out work orders without completing the required repairs.

In response to the counseling, Lewis advised Banta that the counseling was incorrect

and that Lewis did not trust Spear.




                                                   Page 11 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
       Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 12 of 29




                                               32.

      Similarly, on or about January 22, 2018, Lewis scheduled a meeting with

Banta to complain about ongoing discrimination, retaliation, and harassment. Rather

than take any remedial action or address Lewis’ complaints, Banta simply presented

Lewis with a work order that was purportedly improperly completed. However,

when Lewis demonstrated that the work order was properly completed, Banta simply

responded, “You need to work on your effectiveness.”

                                               33.

      Again, on or about January 15, 2018—within weeks of Lewis’ complaint—

Lewis was again placed on a PIP, requiring that at least ten percent (10%) of Lewis’

completed work orders be audited every two (2) weeks—none of the Caucasian

Technicians, including Raughton or Patterson, were audited in this manner.

                                               34.

      During the course of employment, Lewis challenged, verbally and in writing,

the false and unwarranted counselings and PIPs. Moreover, Lewis challenged each

write-up with an addendum, demonstrating the false nature of the adverse

employment actions. Like the complaints of discrimination, Woodham removed

each addendum from Lewis’ personnel file.



                                                   Page 12 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
       Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 13 of 29




                                               35.

      Despite the false and unjustified Counseling and PIP, between January and

May 2018, Lewis made every effort to address any and all performance issues at the

Medical Center.

                                               36.

      On or about April 15, 2018, Lewis completed an employee survey, wherein

Lewis reasserted complaints about racial discrimination involving Spear and

Woodham.

                                               37.

      Within weeks of Lewis’ April 2018 complaint about racial discrimination, on

or about June 7, 2018, the Medical Center terminated Lewis’ employment.

According to Spear, the basis of the termination was Lewis’ purported failure to

timely repair a central monitoring system. However, prior to the termination of

employment, Lewis ordered a replacement unit to address the performance issues.

                                               38.

      Following the termination of employment, the State of Georgia awarded

unemployment benefits because Lewis was unemployed through no fault of Lewis.




                                                   Page 13 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
        Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 14 of 29




                                               39.

      Although        Lewis       diligently       performed,          Defendants          treated      Lewis

unequivocally and significantly less favorably than non-African-American co-

workers, including, but not limited to, Raughton and Patterson, who were in similar

and comparable positions at Piedmont Columbus Regional.

                                 IV. CLAIMS FOR RELIEF

                                        COUNT I
                               RACE DISCRIMINATION
                             IN VIOLATION OF TITLE VII
                           (Against Defendant Medical Center)

                                               40.

      Lewis re-alleges and incorporate herein, by reference, the preceding

Paragraphs as if set forth fully herein.

                                               41.

      Title VII prohibits employers from discriminating against an employee based

upon, inter alia, race, ethnicity, and/o national origin.

                                               42.

      As an African-American male, Lewis is a member of a protected class under

Title VII.




                                                   Page 14 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
       Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 15 of 29




                                               43.

      At all relevant times, Lewis diligently performed and was qualified for the

position of Clinical Equipment Technician and Ventilator Technician with the

Medical Center.

                                               44.

      At all times relevant to this action, the relationship between Lewis and the

Medical Center was a relationship of “employee” to “employer” such that a cause of

action exists where discrimination on the basis of race is alleged to be the cause of

an adverse action directed to the employee by the employer.

                                               45.

      During the course of Lewis’ employment, the Medical Center acted by and

through its agents and employees, including, but not limited to, Spear, each of whom

acted in the course and scope of their employment with and for the Medical Center.




                                                   Page 15 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
       Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 16 of 29




                                               46.

      Lewis’ education, experience, skill, and performance exceeded that of other

non-African-American, similarly situated Medical Center employees, including, but

not limited to, Raughton, Patterson, and the other employees at the Medical Center

whose employment were not terminated or subjected to repeated adverse

employment actions, as well as who were afforded professional opportunities denied

to Lewis.

                                               47.

      Despite Lewis’ qualifications and experience, the Medical Center

intentionally discriminated against Lewis on the basis of race by, inter alia,

subjecting Lewis to unfair treatment compared to similarly-situated non-African-

American employees, denying employment positions, denying Lewis the same

opportunities as similarly situated non-African-American Technicians, subjecting

Lewis to multiple PIPs, terminating Lewis’ employment, as well as other unlawful

actions based solely upon race and/or ethnicity.

                                               48.

      Lewis was treated less-favorably than similarly-situated non-African-

American Medical Center employees in violation of Title VII.



                                                   Page 16 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
        Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 17 of 29




                                               49.

      Defendants’ conduct adversely impacted the terms, conditions, and privileges

of Lewis’ employment with the Medical Center.

                                               50.

      Defendants’ actions constitute unlawful race discrimination in violation of

Title VII.

                                               51.

      Defendants willfully and wantonly disregarded Lewis’ statutory rights and

Defendants’ discrimination was undertaken in bad faith.

                                               52.

      As a direct and proximate result of the above-described unlawful employment

practices, Lewis has suffered and continues to suffer the indignity of race

discrimination, the invasion of the right to be free from race discrimination,

humiliation, emotional pain, mental distress, inconveniences and mental anguish, for

which Lewis is entitled to recover.

                                               53.

      Defendants’ intentional and illegal conduct entitles Lewis to compensatory

damages, as well as any and all other remedies available under Title VII.



                                                   Page 17 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
        Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 18 of 29




                                               54.

      Defendants’ actions with regard to Lewis demonstrate willful misconduct,

malice, fraud, wantonness, oppression, and a complete lack of care entitling Lewis

to an aware of punitive damages to deter, punish, and penalize the Medical Center

for and from similar future conduct.

                                      COUNT II
                              RACE DISCRIMINATION
                          IN VIOLATION OF SECTION 1981
                          (Against Defendant Medical Center)

                                               55.

      Lewis re-alleges and incorporate herein, by reference, the preceding

Paragraphs as if set forth fully herein.

                                               56.

      Section 1981 prohibits employers from discriminating against an employee

based upon, inter alia, race, ethnicity, and/o national origin.

                                               57.

      As an African-American male, Lewis is a member of a protected class under

Section 1981.




                                                   Page 18 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
       Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 19 of 29




                                               58.

      At all relevant times, Lewis diligently performed and was qualified for the

position of Clinical Equipment Technician and Ventilator Technician with the

Medical Center.

                                               59.

      At all times relevant to this action, the relationship between Lewis and the

Medical Center was a relationship of “employee” to “employer” such that a cause of

action exists where discrimination on the basis of race is alleged to be the cause of

an adverse action directed to the employee by the employer.

                                               60.

      During the course of Lewis’ employment, the Medical Center acted by and

through its agents and employees, including, but not limited to, Spear, each of whom

acted in the course and scope of their employment with and for the Medical Center.




                                                   Page 19 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
       Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 20 of 29




                                               61.

      Lewis’ education, experience, skill, and performance exceeded that of other

non-African-American, similarly situated Medical Center employees, including, but

not limited to, Raughton, Patterson, and the other employees at the Medical Center

whose employment were not terminated or subjected to repeated adverse

employment actions, as well as who were afforded professional opportunities denied

to Lewis.

                                               62.

      Despite Lewis’ qualifications and experience, the Medical Center

intentionally discriminated against Lewis on the basis of race by, inter alia,

subjecting Lewis to unfair treatment compared to similarly-situated non-African-

American employees, denying employment positions, denying Lewis the same

opportunities as similarly situated non-African-American Technicians, subjecting

Lewis to multiple PIPs, terminating Lewis’ employment, as well as other unlawful

actions based solely upon race and/or ethnicity.

                                               63.

      Lewis was treated less-favorably than similarly-situated non-African-

American Medical Center employees in violation of Title VII.



                                                   Page 20 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
       Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 21 of 29




                                               64.

      Defendants’ conduct adversely impacted the terms, conditions, and privileges

of Lewis’ employment with the Medical Center.

                                               65.

      Defendants’ actions constitute unlawful race discrimination in violation of

Section 1981.

                                               66.

      Defendants willfully and wantonly disregarded Lewis’ statutory rights and

Defendants’ discrimination was undertaken in bad faith.

                                               67.

      As a direct and proximate result of the above-described unlawful employment

practices, Lewis has suffered and continues to suffer the indignity of race

discrimination, the invasion of the right to be free from race discrimination,

humiliation, emotional pain, mental distress, inconveniences and mental anguish, for

which Lewis is entitled to recover.

                                               68.

      Defendants’ intentional and illegal conduct entitles Lewis to compensatory

damages, as well as any and all other remedies available under Section 1981.



                                                   Page 21 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
          Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 22 of 29




                                                 69.

      Defendants’ actions with regard to Lewis demonstrate willful misconduct,

malice, fraud, wantonness, oppression, and a complete lack of care entitling Lewis

to an aware of punitive damages to deter, punish, and penalize the Medical Center

for and from similar future conduct.

                             COUNT III:
        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
      IN VIOLATION OF THE LAWS OF THE STATE OF GEORGIA
             (Against Defendants Medical Center and Spear)

                                                 70.

      Lewis re-alleges and incorporates, by reference, each and every preceding

Paragraph of the Complaint as if set forth fully herein.

                                                 71.

      Defendants’ statements, conduct, and behavior towards Lewis were

intentional and reckless, extreme and outrageous, causing Lewis severe shame,

humiliation, embarrassment, and emotional distress of a nature that no person should

endure.

                                                 72.

      Defendants’ statements, conduct, and behavior towards Lewis demonstrate,

among other things, a “retaliatory animus.”


                                                     Page 22 of 29
           Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                                Complaint for Damages
       Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 23 of 29




                                               73.

      At all relevant times, the Parties had a special, employer-employee

relationship, wherein Defendants had control over Lewis and Lewis’ income and/or

livelihood.

                                               74.

      When engaging in the intentional, reckless, extreme, and outrageous conduct

towards Lewis, Defendants knew that Lewis was dependent upon the income

received from the Medical Center.

                                               75.

      Defendants repeatedly assigned Lewis excessive work compared to co-

workers, subjected Lewis to discriminatory, retaliatory, and harassing conduct,

deleted records from Lewis’ personnel file, subjected Lewis to unjustified adverse

employment actions, falsely accused Lewis of fraudulent behavior, and subjected

Lewis to other unlawful and tortious conduct.

                                               76.

      Defendants knew or should have known that such conduct would result in the

severe emotional distress suffered by Lewis.




                                                   Page 23 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
       Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 24 of 29




                                               77.

      As a result of Defendants’ conduct, Lewis has and will continue to suffer

severe emotional distress and other damages for which Lewis is entitled to recover.

                                 COUNT IV
                NEGLIGENT RETENTION AND SUPERVISION
                    IN VIOLATION OF GEORGIA LAW
                     (Against Defendant Medical Center)

                                               78.

      Lewis re-alleges and incorporates, by reference, each and every preceding

Paragraph of the Complaint as if set forth fully herein.

                                               79.

      As a result of the actions taken by Defendants, Lewis is suffering, among

other things, discrimination based on race.

                                               80.

      The Medical Center owed Lewis a duty to hire, retain, and supervise

employees who would lawfully conduct themselves and not engage in

discriminatory or tortious conduct.




                                                   Page 24 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
       Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 25 of 29




                                               81.

      By negligently retaining and supervising its employees, including, but not

limited to Spear, the Medical Center breached its duty to hire, retain, and supervise

employees who would lawfully behave.

                                               82.

      The Medical Center knew or, in the exercise of ordinary diligence, should

have known of the propensity of its employees, including, but no limited to, Spear,

to engage in unlawful conduct against Lewis.

                                               83.

      By failing to engage in any corrective or remedial action, the Medical Center

ratified, condoned, and/or adopted its employees’ unlawful conduct.

                                               84.

      As a direct and proximate result of the Medical Center’s negligent retention

and supervision of its employees, as well as the failure to take any remedial or

corrective action with respect to the known unlawful actions taken by employees,

including, but not limited to, Spear, Lewis suffered damages.




                                                   Page 25 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
          Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 26 of 29




                                                  85.

      The Medical Center’s negligent conduct entitles Lewis to compensatory

damages, punitive damages, as well as any and all other remedies available under

the law

                                           PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully demand a trial by jury and request the

following relief:

      (a)        That the Clerk of the Court issue summons and original process, served

                 upon Defendants and any other person or entity the Court deems

                 necessary in accordance with the law;

      (b)        That the Court grant declaratory judgment that Lewis’ rights under,

                 among other laws, Title VII and Section 1981 were violated;

      (c)        That the Court award Lewis compensatory damages for all injuries

                 suffered as a result of Defendants’ unlawful conduct;

      (d)        That the Court award back pay, including, but not limited to, unpaid

                 back wages, lost income, bonuses, incentive compensation, pension,

                 social security, and other benefits in amounts to be shown at trial;




                                                      Page 26 of 29
            Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                                 Complaint for Damages
 Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 27 of 29




(e)        That the Court award liquidated damages equal to back pay and lost

           benefits based upon Defendants’ willful violations of Title VII and

           Section 1981;

(g)        That the Court award punitive damages in an amount reasonable and

           commensurate with the harm done and calculated to be sufficient to

           deter such future conduct;

(h)        That the Court award pre-judgment interest on any monetary award;

(i)        That the Court grant a trial by jury as to all triable issues of fact; and

(j)        Further and additional relief as may be just and appropriate.




                  [SIGNATURE ON THE FOLLOWING PAGE]

                                                Page 27 of 29
      Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                           Complaint for Damages
 Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 28 of 29




Respectfully submitted, this 3rd day of May, 2021.

                                           MOLDEN & ASSOCIATES

                                            /s/ Regina S. Molden
                                           REGINA S. MOLDEN
                                           Georgia Bar No. 515454
                                           T. ORLANDO PEARSON
                                           Georgia Bar No. 180406
                                           YIYING ZHANG
                                           Georgia Bar No. 798231
                                           Peachtree Center – Harris Tower, Suite 1245
                                           233 Peachtree Street, NE
                                           Atlanta, Georgia 30303
                                           (404) 324-4500
                                           (404) 324-4501 (facsimile)
                                           Email: rmolden@moldenlaw.com
                                           Email: topearson@moldenlaw.com
                                           Email: azhang@moldenlaw.com

                                           Counsel for Plaintiff Willie G. Lewis, Jr.




                                            Page 28 of 29
  Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                       Complaint for Damages
        Case 4:21-cv-00072-CDL Document 1 Filed 05/03/21 Page 29 of 29




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                            ATLANTA DIVISION

WILLIE G. LEWIS, JR.,

                        Plaintiff,

               vs.                                      CIV. ACTION NO._______________

THE MEDICAL CENTER, INC., doing
business as Piedmont Columbus JURY TRIAL DEMANDED
Regional Midtown Medical Clinic, and
GARY SPEAR,

                        Defendants.


                LOCAL RULE AND SERVICE CERTIFICATION

      The undersigned counsel certifies that this document has been prepared in

accordance with the Local Rules and that the foregoing Complaint for Damages has

been filed with the Clerk using the CM/ECF system which will notify the attorney(s)

of record.

      Respectfully submitted, this 3rd day of May, 2021.

                                                  MOLDEN & ASSOCIATES

                                                   /s/ T. Orlando Pearson
                                                  T. ORLANDO PEARSON
                                                  Georgia Bar No. 180406



                                                   Page 29 of 29
         Lewis v. The Medical Center, Inc., and Spear, U.S. District Court for the Middle District of Georgia
                                              Complaint for Damages
